                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA
                        Civil No. 16-3797(DSD/SER)

Fredrick Dewayne Hines,

                 Plaintiff,
v.                                                     ORDER

Michelle Smith Warden, “MNDOC”
Oak Park Heights; Tammy Wherely,
Associate Warden Administration;
David Reishus, Associate Warden
Operation; Shar Mike, Program
Director ACU/CX-5 Units;
Sherilinda Wheeler, Program
Director; Unknown Magadanz,
Lieutenant ACI/CX-5, CX-7 Units;
and Dan Meyer, Lieutenant
ACU-CX-5 Units, individually and
in their official capacities,

                 Defendants.



     This     matter   is    before   the   court    upon   the   report    and

recommendation (R&R) of Magistrate Judge Steven E. Rau, dated

December 20, 2018. The magistrate judge recommended that the court

grant defendants’ motion to dismiss and deny plaintiffs’s motion

for leave to file an amended complaint.         No objections to the R&R

have been filed within the time period permitted.              See D. Minn. LR

72.2(b)(1).      Under      these   circumstances,    the   court   finds   it

appropriate to adopt the R&R.

     Accordingly, IT IS HEREBY ORDERED that:

     1.   The R&R [ECF No. 181] is adopted in its entirety;

     2.   The motion to dismiss [ECF No. 151] is granted;
     3. The motion for leave to file an amended complaint [ECF No.

164] is denied; and

     4.   The action is dismissed with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 16, 2019

                                     s/David S. Doty
                                     David S. Doty, Judge
                                     United States District Court




                                 2
